DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 07/18/22.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/22 has been entered.
 	The reply filed 07/18/22 affects the application 16/757,996 as follows:
1.      Claim 18 has been amended. Claims 22-24 have been canceled. The rejections of the office action mailed 04/21/22 have been modified as necessitated by Applicant’s amendments are set forth herein below. Also, new ground(s) rejections necessitated by Applicant’s amendments are set forth herein below.    
2.     The responsive is contained herein below.
Claims 18-21, 25-33 are pending in application
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 18-21, 25-33 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of copending U.S. Application No. 16/757,999. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of Application No. 16/757,999 are drawn to a method of treatment, comprising: orally administering a composition of claim 1 to a subject, wherein the subject has: 1) a disorder or symptom caused or provoked by gastroesophageal reflux (GERD); ii) an extraesophageal disorders or symptom caused by the upflow of gastric contents and/or gastric vapours from the stomach to the oral cavity (also known as refluxate, which comprises pepsin, acid and/or mildly acidic or non-acidic but irritating contents); or iii) an ulcer or laceration provoked in the gastric mucosa (stomach lining), in the esophageal mucosa, in the laryngopharyngeal mucosa or in the tissues lining the oral cavity, so as to protect the mucosa and the tissues from the damage provoked thereto. The composition of claim 1 is a composition for oral use in the solid form of a suckable and/or melt-in-mouth and/or mouth dissolving tablet or the like, comprising: I) a mixture which comprises or, alternatively, consists of: - a hyaluronic acid, or a salt thereof, and - a chondroitin, or a salt thereof; etc. The claims of the instant application are drawn to a method of treatment comprising: orally administering to a patient having a reflux disorder a suckable, melt-in mouth or dissolve-in-mouth composition comprising: (i) hyaluronic acid or a salt thereof, and (ii) chondroitin or a salt thereof; (iii) a basic substance with antacid properties wherein the basic substance is a salt in the form of an oxide, a hydroxide, a carbonate, a bicarbonate, a silicate, a trisilicate, a sulphate or a citrate of a cation, the cation being an alkali metal cation, or an alkaline earth metal cation or a metal (III) cation; and (iv) a proton pump inhibitor (PPI) compound selected from the group consisting of: omeprazole, lansoprazole, esomeprazole, pantoprazole, rabeprazole sodium, ilaprazole and tenatoprazole; wherein, the composition is in a solid form that dissolves completely in the mouth of the patient in a time period from 5 minutes to 20 minutes, thereby treating the patient for the reflux disorder. Thus, the instant claims 18-21, 25-33 are seen to be anticipated by the claims 1-20 of U.S. Application No. 16/757,999.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 18-21, 25-33 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of copending U.S. Application No. 16/020,609. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of Application No. 16/020,609 are a composition for oral use, comprising a mixture including: a hyaluronic acid, or a salt thereof, a chondroitin, or a salt thereof; etc. Also, the claims are drawn a method for treating GERD in subjects in need thereof, wherein said subjects belong to a sub-population of patients diagnosed with GERD who have proven to be nonresponsive or poorly responsive to previous treatments carried out by administering alginates including sodium alginate or potassium alginate or magnesium alginate, wherein the method comprises orally administering the composition of claim 1. The claims of the instant application are drawn to a drawn to a method of treatment comprising: orally administering to a patient having a reflux disorder a suckable, melt-in mouth or dissolve-in-mouth composition comprising: (i) hyaluronic acid or a salt thereof, and (ii) chondroitin or a salt thereof; (iii) a basic substance with antacid properties wherein the basic substance is a salt in the form of an oxide, a hydroxide, a carbonate, a bicarbonate, a silicate, a trisilicate, a sulphate or a citrate of a cation, the cation being an alkali metal cation, or an alkaline earth metal cation or a metal (III) cation; and (iv) a proton pump inhibitor (PPI) compound selected from the group consisting of: omeprazole, lansoprazole, esomeprazole, pantoprazole, rabeprazole sodium, ilaprazole and tenatoprazole; wherein, the composition is in a solid form that dissolves completely in the mouth of the patient in a time period from 5 minutes to 20 minutes, thereby treating the patient for the reflux disorder. Thus, the instant claims 18-21, 25-33 are seen to be anticipated by the claims 1-20 of U.S. Application No. 16/020,609.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 18-21, 25-33 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of copending U.S. Application No. 16/020,479. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of Application No. 16/020,479 are a composition for oral use, comprising a mixture including: a hyaluronic acid, or a salt thereof, a chondroitin, or a salt thereof; etc. Also, the claims are drawn to a method for alleviating symptoms or preventing damage caused by gastric, extraesophageal, or gastroesophageal disorders in a subject in need thereof, the method comprising orally administering the composition of claim 1. The claims of the instant application are drawn to a method of treatment comprising: orally administering to a patient having a reflux disorder a suckable, melt-in mouth or dissolve-in-mouth composition comprising: (i) hyaluronic acid or a salt thereof, and (ii) chondroitin or a salt thereof; (iii) a basic substance with antacid properties wherein the basic substance is a salt in the form of an oxide, a hydroxide, a carbonate, a bicarbonate, a silicate, a trisilicate, a sulphate or a citrate of a cation, the cation being an alkali metal cation, or an alkaline earth metal cation or a metal (III) cation; and (iv) a proton pump inhibitor (PPI) compound selected from the group consisting of: omeprazole, lansoprazole, esomeprazole, pantoprazole, rabeprazole sodium, ilaprazole and tenatoprazole; wherein, the composition is in a solid form that dissolves completely in the mouth of the patient in a time period from 5 minutes to 20 minutes, thereby treating the patient for the reflux disorder. Thus, the instant claims 18-21, 25-33 are seen to be anticipated by the claims 1-20 of U.S. Application No. 16/020,479.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 18-21, 27-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pizzoni (US 20110071106 A1) in view of Mitra (US 4,163,777) and Agar et al. (US 20150284478 A1).
Claim 18 is drawn to a method of treatment comprising: orally administering to a patient having a reflux disorder a suckable, melt-in mouth or dissolve-in-mouth composition comprising: (i) hyaluronic acid or a salt thereof, and (ii) chondroitin or a salt thereof; (iii) a basic substance with antacid properties wherein the basic substance is a salt in the form of an oxide, a hydroxide, a carbonate, a bicarbonate, a silicate, a trisilicate, a sulphate or a citrate of a cation, the cation being an alkali metal cation, or an alkaline earth metal cation or a metal (III) cation; and (iv) a proton pump inhibitor (PPI) compound selected from the group consisting of: omeprazole, lansoprazole, esomeprazole, pantoprazole, rabeprazole sodium, ilaprazole and tenatoprazole; wherein, the composition is in a solid form that dissolves completely in the mouth of the patient in a time period from 5 minutes to 20 minutes, thereby treating the patient for the reflux disorder.
Pizzoni discloses a composition comprising hyaluronic acid and chondroitin sulfate for the preparation of oral compositions for the prevention or for the treatment of upper gastro-intestinal tract disorders and for the reparation of upper gastro-intestinal epithelial damage (see abstract; see also page 1, [0001]-[0002]). Furthermore, Pizzoni discloses that more particularly, the oral compositions thus prepared are for the prevention or for the treatment of gastritis and of esophagitis caused in particular by gastric reflux or for the treatment of esophagus endothelial damages (see abstract; see also page 1, [0001]-[0002]).  Also, Pizzoni discloses that the chondroitin sulfate can be of an average molecular weight of 5,000 to 50,000 and that the hyaluronic acid can be of an average molecular weight of not less than 10,0000 (i.e.; 105) (see page 2, [0022]-[0031]).  In addition, Pizzoni discloses that the compositions of the invention are in appropriate oral unit forms such as tablets, powders or granulates in sachets, or suitably measured oral solutions or suspensions. Said unit forms contain from 80 mg to 200 mg of hyaluronic acid and from 150 mg to 500 mg of chondroitin sulfate (see page 2, [0027]).  It should be noted that it is well settled that “intended use” of a composition or product, e.g., for oral use or for use in a method for the treatment of disorders or symptoms caused or provoked by gastroesophageal reflux (GERD), does not further limit claims drawn to a composition or product. See, e.g., Ex parte Marsham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  Furthermore, Pizzoni’s composition comprises the same compounds or active ingredients, e.g.; hyaluronic acid and chondroitin sulfate and should also be able to inherently perform the same treatment such as treating disorders or symptoms caused or provoked by gastroesophageal reflux (GERD) in a subject as recited in the claim 1. In fact, and as example, Pizzoni’s discloses that his composition can treat esophageal reflux (or extraesophageal reflux) which is an extraesophageal disorder or disease that Applicant claims can be treated with their composition. Also, Pizzoni discloses that hyaluronic acid can be at a concentration of from 0.75 to 1.5% by weight; and that chondroitin sulfate can be at a concentration of from 1.5 to 4% by weight (see page 3, [0041]-[0042]). 
Furthermore, Pizzoni discloses treating patients suffering from esophagitis and gastritis symptoms characterized by heartburn, epigastric pain, dyspepsia, meteorism and belching, including patients with long standing reflux disease inadequately treated with proton pump inhibitors and antacids comprising administering his composition to said patient (see page 5, Example 6, [0080]).  Also, Pizzoni discloses that the effectiveness (of the treatment) was very satisfactory, especially in kids with reflux and adults with biliary gastritis probably due to prompt neutralization of alkaline biliary fluid; and that as a result, 12 patients had total symptoms remission, 7 patients had less than 60% symptoms reduction and one patient less than 30% symptoms reduction patient (see page 5, Example 6, [0080]).  In addition, Pizzoni discloses that the object of his invention is to provide a method for preventing or treating upper gastro-intestinal tract disorders in humans, which comprises administering to said human in need of said prevention or treatment, an effective amount of an oral composition comprising chondroitin sulfate and hyaluronic acid in admixture with a pharmaceutical carrier (see page 2, [0018]-[0019]).  Also, Pizzoni discloses that said upper gastro-intestinal disorders especially are those due to hyperacidity or to adverse effects of drugs and include esophagitis, gastritis and gastroduodenitis; and that hyaluronic acid and chondroitin sulfate of the present formulation are preferably used as alkaline salt thereof such as sodium or potassium with a preference for sodium see page 2, [0018]-[0019]).  
The difference between Applicant’s claimed method and the method taught or suggested by Pizzoni is that Pizzoni do not exemplify using or administering the composition in solid form such as a mouth dissolving tablet or lozenge, and that the composition comprises the recited basic substance with antacid properties and also a proton pump inhibitor (PPI) compound.  
However, Pizzoni discloses that his composition can be in a tablet form. 
Mitra discloses a method for controlled antacid delivery wherein the controlled antacid delivery form is slowly dissolved in the mouth and neutralizes the stomach acid over a long
period of time with surprising little antacid, while bathing the esophageal lining with antacid (see abstract). Also, Mitra discloses that when the controlled antacid delivery form includes a mixture of antacids having different reactivities towards acid, said method provides for substantially complete utilization of each component (see abstract).  Furthermore, Mitra discloses that their composition can be a lozenge which can include a mixture of antacids with different reactivities such as the magnesium and aluminum salts, and that their invention also involves the discovery
that such dosage form provides for more complete utilization of the antacid than is possible with conventional antacids (see col. 1, lines 18-27). Also, Mitra discloses that his composition also continuously bathes the lining of the esophagus and provides relief for tissues inflamed by gastric reflux (see col. 1, lines 27-32). In addition, Mitra discloses that illustrative antacids are sodium bicarbonate, sodium citrate, calcium carbonate, calcium phosphate, magnesium oxide, magnesium hydroxide, magnesium carbonate, magnesium trisilicate, aluminum carbonate and aluminum hydroxide (col. 2, lines 37-41). Also, Mitra discloses that polysaccharides can be included in his composition (see col. 2, lines 53-63).  Furthermore, Mitra discloses that the
composition or lozenge can dissolve in the user's mouth in 15 to 60 minutes (see col. 3, lines 43-48; see also claim 1). 
Agar et al. disclose that omeprazole and lansoprazole are gastroesophageal reflux disease drugs (GERD) (see page 1, [0004]).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat a disorder or symptom caused or provoked by gastroesophageal reflux (GERD) and/or an extraesophageal disorders or symptoms caused by the upflow of gastric contents or refluxate from the stomach to the oral cavity, or to a treat disorder such as gastroesophageal reflux (GERD) comprising administering to a subject or patient, Pizzoni’s composition comprising a hyaluronic acid, or a salt thereof and chondroitin sulphate in tablet form as taught or suggested by Pizzoni and in which the tablet is a solid form mouth dissolving lozenge which dissolve in minutes such as 15 minutes as taught by Mitra, and to also include an antacid or basic substance that is a salt such as sodium bicarbonate taught by Mitra and a proton pump inhibitor (PPI) such as omeprazole or lansoprazole as taught by Agar et al. which have the same utility of treating said disorder or symptom, based on factors such as the severity of the disorder or symptom, and such as to control antacid delivery wherein the controlled antacid delivery form is slowly dissolved in the mouth and neutralizes the stomach acid over a long period of time with little antacid, while bathing the esophageal lining with antacid, and thus to more effectively treat said disorder or symptom.
One having ordinary skill in the art would have been motivated, to treat a disorder or symptom caused or provoked by gastroesophageal reflux (GERD) and/or an extraesophageal disorders or symptoms caused by the upflow of gastric contents or refluxate from the stomach to the oral cavity, or to a treat disorder such as gastroesophageal reflux (GERD) comprising administering to a subject or patient, Pizzoni’s composition comprising a hyaluronic acid, or a salt thereof and chondroitin sulphate in tablet form as taught or suggested by Pizzoni and in which the tablet is a solid form mouth dissolving lozenge which dissolve in minutes such as 15 minutes as taught by Mitra, and to also include an antacid or basic substance that is a salt such as sodium bicarbonate taught by Mitra and a proton pump inhibitor (PPI) such as omeprazole or lansoprazole as taught by Agar et al. which have the same utility of treating said disorder or symptom, based on factors such as the severity of the disorder or symptom, and such as to control antacid delivery wherein the controlled antacid delivery form is slowly dissolved in the mouth and neutralizes the stomach acid over a long period of time with little antacid, while bathing the esophageal lining with antacid, and thus to more effectively treat said disorder or symptom.
It should be note that it is obvious to use hyaluronic acid and chondroitin sulfate with molecular weight and % by weight, disclosed by Pizzoni.
Claim 26 is rejected under 35 U.S.C. 103(a) as being unpatentable over Pizzoni, Mitra and Agar et al. as applied above in claim 18 and further in view of Fagron (Safety Data Sheet; Oct. 26, 2014).
The difference between Applicant’s claimed method and the method taught by Pizzoni, Mitra and Agar et al. is that Pizzoni, Mitra and Agar et al. do not explicitly disclose using the hyaluronic acid or salt thereof with Cas # 9004-61-9.  
Fagron discloses Hyaluronic Acid Sodium with Cas # 9004-61-9 (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat a disorder or symptom caused or provoked by gastroesophageal reflux (GERD) and/or an extraesophageal disorders or symptoms caused by the upflow of gastric contents or refluxate from the stomach to the oral cavity, or to a treat disorder such as gastroesophageal reflux (GERD) comprising administering to a subject or patient, Pizzoni’s composition comprising a hyaluronic acid, or a salt thereof with Cas # 9004-61-9 as taught by Fargon and chondroitin sulphate in tablet form as taught or suggested by Pizzoni and in which the tablet is a solid form mouth dissolving lozenge which dissolve in minutes such as 15 minutes as taught by Mitra, and to also include an antacid or basic substance that is a salt such as sodium bicarbonate taught by Mitra and a proton pump inhibitor (PPI) such as omeprazole or lansoprazole as taught by Agar et al. which have the same utility of treating said disorder or symptom, based on factors such as the severity of the disorder or symptom, and such as to control antacid delivery wherein the controlled antacid delivery form is slowly dissolved in the mouth and neutralizes the stomach acid over a long period of time with little antacid, while bathing the esophageal lining with antacid, and thus to more effectively treat said disorder or symptom.
One having ordinary skill in the art would have been motivated, to treat a disorder or symptom caused or provoked by gastroesophageal reflux (GERD) and/or an extraesophageal disorders or symptoms caused by the upflow of gastric contents or refluxate from the stomach to the oral cavity, or to a treat disorder such as gastroesophageal reflux (GERD) comprising administering to a subject or patient, Pizzoni’s composition comprising a hyaluronic acid, or a salt thereof with Cas # 9004-61-9 as taught by Fargon and chondroitin sulphate in tablet form as taught or suggested by Pizzoni and in which the tablet is a solid form mouth dissolving lozenge which dissolve in minutes such as 15 minutes as taught by Mitra, and to also include an antacid or basic substance that is a salt such as sodium bicarbonate taught by Mitra and a proton pump inhibitor (PPI) such as omeprazole or lansoprazole as taught by Agar et al. which have the same utility of treating said disorder or symptom, based on factors such as the severity of the disorder or symptom, and such as to control antacid delivery wherein the controlled antacid delivery form is slowly dissolved in the mouth and neutralizes the stomach acid over a long period of time with little antacid, while bathing the esophageal lining with antacid, and thus to more effectively treat said disorder or symptom.

Claim 25 is rejected under 35 U.S.C. 103(a) as being unpatentable over Pizzoni, Mitra and Agar et al. as applied above in claim 18 and further in view of and Smart et al. (Journal of the Royal Society of Medicine, Volume 83 September 1990, 554-556).
The difference between Applicant’s claimed method and the method taught by Pizzoni, Mitra and Agar et al. is that Pizzoni, Mitra and Agar et al. do not disclose that the patient treated is identified as having a reflux disorder that nonresponsive or poorly responsive to alginate therapy.
 Smart et al. disclose that fifty-three patients with symptomatic reflux oesophagitis were entered into a single centre randomized study comparing the effects of a dimethicone/antacid (Asilone Gel) and an alginate/ antacid (Gaviscon liquid) on symptoms and endoscopic changes over an 8-week period (see summary). Also, Smart et al. disclose that both treatments significantly improved heartburn, acid regurgitation and flatulence. Dimethicone/antacid but not alginate/antacid, produced a significant improvement in oesophagitis, oesophageal ulceration and histological grade of inflammation over the 8-week treatment period so that 14 patients treated with dimethicone/antacid and 10 with alginate/antacid had normal endoscopic oesophageal appearances at the end of the study (see summary). In addition, Smart et al. disclose that the alginate preparation (AA) has much less acid neutralizing capacity (e.g.; for gastric acid suppression in the treatment of reflux disease) than the dimethicone preparation (DA) which has also been reported in having local mucosal protective properties (see page 556, left col., last paragraph to right col. 1st paragraph; see also left col., last 8 lines). Also, Smart et al. disclose that alginate preparations with a greater antacid content are now available and these might be expected to give better symptomatic relief in gastrooesophageal reflux, AA has been found to cause a significant reduction in oesophageal acidity but others have been unable to confirm these findings (see page 556, right col., 1st two paragraph). This means or implies that better treatment or symptomatic relief in gastrooesophageal reflux using alginate is required for patients or subjects such as those treated by Smart et al. 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat a disorder or symptom caused or provoked by gastroesophageal reflux (GERD) and/or an extraesophageal disorders or symptoms caused by the upflow of gastric contents or refluxate from the stomach to the oral cavity, or to a treat disorder such as gastroesophageal reflux (GERD) comprising administering to a subject or patient including a subject or patient that has been identified as having as nonresponsive or poorly responsive to previous treatments carried out by administering alginates as taught Smart et al., Pizzoni’s composition comprising a hyaluronic acid, or a salt thereof and chondroitin sulphate in tablet form as taught or suggested by Pizzoni and in which the tablet is a solid form mouth dissolving lozenge which dissolve in minutes such as 15 minutes as taught by Mitra, and to also include an antacid or basic substance that is a salt such as sodium bicarbonate taught by Mitra and a proton pump inhibitor (PPI) such as omeprazole or lansoprazole as taught by Agar et al. which have the same utility of treating said disorder or symptom, based on factors such as the severity of the disorder or symptom, and such as to control antacid delivery wherein the controlled antacid delivery form is slowly dissolved in the mouth and neutralizes the stomach acid over a long period of time with little antacid, while bathing the esophageal lining with antacid, and thus to more effectively treat said disorder or symptom.
One having ordinary skill in the art would have been motivated, to treat a disorder or symptom caused or provoked by gastroesophageal reflux (GERD) and/or an extraesophageal disorders or symptoms caused by the upflow of gastric contents or refluxate from the stomach to the oral cavity, or to a treat disorder such as gastroesophageal reflux (GERD) comprising administering to a subject or patient including a subject or patient that has been identified as having as nonresponsive or poorly responsive to previous treatments carried out by administering alginates as taught Smart et al., Pizzoni’s composition comprising a hyaluronic acid, or a salt thereof and chondroitin sulphate in tablet form as taught or suggested by Pizzoni and in which the tablet is a solid form mouth dissolving lozenge which dissolve in minutes such as 15 minutes as taught by Mitra, and to also include an antacid or basic substance that is a salt such as sodium bicarbonate taught by Mitra and a proton pump inhibitor (PPI) such as omeprazole or lansoprazole as taught by Agar et al. which have the same utility of treating said disorder or symptom, based on factors such as the severity of the disorder or symptom, and such as to control antacid delivery wherein the controlled antacid delivery form is slowly dissolved in the mouth and neutralizes the stomach acid over a long period of time with little antacid, while bathing the esophageal lining with antacid, and thus to more effectively treat said disorder or symptom.

Response to Arguments
Applicant's arguments with respect to claims 18-21, 25-33 have been considered but are not found convincing.
The Applicant argues that Pizzoni discloses a syrup composition, and not a solid oral composition. See paragraph [0035] of Pizzoni.
However, the above rejection was made by applying Pizzoni, Mitra and Agar et al. references. And thus, it does not matter that Pizzoni discloses a syrup composition. In fact, Pizzoni discloses that the compositions of the invention are in appropriate oral unit forms such as tablets, powders or granulates in sachets, or suitably measured oral solutions or suspensions.  That is, Pizzoni discloses or suggests that the composition can be a solid oral composition (e.g.; tablets, powders or granulates in sachets). More importantly, as set forth in the above rejection, 
one having ordinary skill in the art would have been motivated, to treat a disorder or symptom caused or provoked by gastroesophageal reflux (GERD) and/or an extraesophageal disorders or symptoms caused by the upflow of gastric contents or refluxate from the stomach to the oral cavity, or to a treat disorder such as gastroesophageal reflux (GERD) comprising administering to a subject or patient, Pizzoni’s composition comprising a hyaluronic acid, or a salt thereof and chondroitin sulphate in tablet form as taught or suggested by Pizzoni and in which the tablet is a solid form mouth dissolving lozenge which dissolve in minutes such as 15 minutes as taught by Mitra, and to also include an antacid or basic substance that is a salt such as sodium bicarbonate taught by Mitra and a proton pump inhibitor (PPI) such as omeprazole or lansoprazole as taught by Agar et al. which have the same utility of treating said disorder or symptom, based on factors such as the severity of the disorder or symptom, and such as to control antacid delivery wherein the controlled antacid delivery form is slowly dissolved in the mouth and neutralizes the stomach acid over a long period of time with little antacid, while bathing the esophageal lining with antacid, and thus to more effectively treat said disorder or symptom.
The Applicant argues the Boarino et al. reference cited in the IDS by Applicant (which is published after Applicant’s invention) shows that melt-in-mouth tablets containing HYCHSA (1100 mg, GERDOFF® SOFAR S.p.A., Trezzano Rosa, Italy) significantly reduced the number of heartburn episodes per week in patients with NERD or Los Angeles type 1 and type 2 esophagitis, and that this favorable effect was observed with treatment of HYCHSA alone and as add-on therapy to PPI. Thus, the Applicant argues that given that the combination of the GERDOFF® + PPI, as claimed, is more effective in treating GERD symptoms, compared to PPI alone, Applicant submits that the claimed composition therefore has at least one characteristic that is different from the components individually.  
However, based on the references applied in the above rejection, the Examiner does not consider the effect of the combination of GERDOFF® + PPI as argued by Applicant, as being unexpected. In other words, it is obvious to expect that Pizzoni’s composition comprising a hyaluronic acid, or a salt thereof and chondroitin sulphate would also have the same effect as GERDOFF® (which also comprises hyaluronic acid or a salt thereof and chondroitin sulphate) and that this composition in combination with PPI would at least provide an additive effect or that this composition would improve the effect of PPI when administered in combination. Also, it should be noted that Boarino et al. administer their composition in a particular amount of mg (i.e.; 1100 mg) for specific days or weeks which is not recited in Applicant’s claims (e.g.; claim 18). In addition, based on the applied references it is obvious to prepare Pizzoni’s composition
as a dissolve-in-mouth composition. It should be noted that Applicant has not provided any unexpected results side-by-side data that demonstrates unobviousness vis-á-vis the prior art commensurate with the scope of protection sought, or that is considered as being unexpected results.
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to treat a disorder or symptom caused or provoked by gastroesophageal reflux (GERD) and/or an extraesophageal disorders or symptoms caused by the upflow of gastric contents or refluxate from the stomach to the oral cavity, or to a treat disorder such as gastroesophageal reflux (GERD) comprising administering to a subject or patient, Pizzoni’s composition comprising a hyaluronic acid, or a salt thereof and chondroitin sulphate in tablet form as taught or suggested by Pizzoni and in which the tablet is a solid form mouth dissolving lozenge which dissolve in minutes such as 15 minutes as taught by Mitra, and to also include an antacid or basic substance that is a salt such as sodium bicarbonate taught by Mitra and a proton pump inhibitor (PPI) such as omeprazole or lansoprazole as taught by Agar et al. which have the same utility of treating said disorder or symptom, based on factors such as the severity of the disorder or symptom, and such as to control antacid delivery wherein the controlled antacid delivery form is slowly dissolved in the mouth and neutralizes the stomach acid over a long period of time with little antacid, while bathing the esophageal lining with antacid, and thus to more effectively treat said disorder or symptom.
	The Applicant argues that based on clinical trials, the combination of the GERDOFF® + Omeprazole, as claimed, is more effective in treating GERD symptoms, compared to Omeprazole alone, Applicant submits that the claimed composition therefore has at least one characteristic that is different from the components individually.
However, based on the references applied in the above rejection, the Examiner does not consider the effect of the combination of GERDOFF® + Omeprazole (a PPI) compared to Omeprazole alone as argued by Applicant, as being unexpected. In other words, it is obvious to expect that Pizzoni’s composition comprising a hyaluronic acid, or a salt thereof and chondroitin sulphate would also have the same effect as GERDOFF® (which also comprises hyaluronic acid or a salt thereof and chondroitin sulphate) and that this composition in combination with PPI would at least provide an additive effect or that this composition would improve the effect of PPI when administered in combination. In addition, based on the applied references it is obvious to prepare Pizzoni’s composition as a dissolve-in-mouth composition. It should be noted that Applicant has not provided any unexpected results side-by-side data that demonstrates unobviousness vis-á-vis the prior art commensurate with the scope of protection sought, or that is considered as being unexpected results.
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to treat a disorder or symptom caused or provoked by gastroesophageal reflux (GERD) and/or an extraesophageal disorders or symptoms caused by the upflow of gastric contents or refluxate from the stomach to the oral cavity, or to a treat disorder such as gastroesophageal reflux (GERD) comprising administering to a subject or patient, Pizzoni’s composition comprising a hyaluronic acid, or a salt thereof and chondroitin sulphate in tablet form as taught or suggested by Pizzoni and in which the tablet is a solid form mouth dissolving lozenge which dissolve in minutes such as 15 minutes as taught by Mitra, and to also include an antacid or basic substance that is a salt such as sodium bicarbonate taught by Mitra and a proton pump inhibitor (PPI) such as omeprazole or lansoprazole as taught by Agar et al. which have the same utility of treating said disorder or symptom, based on factors such as the severity of the disorder or symptom, and such as to control antacid delivery wherein the controlled antacid delivery form is slowly dissolved in the mouth and neutralizes the stomach acid over a long period of time with little antacid, while bathing the esophageal lining with antacid, and thus to more effectively treat said disorder or symptom.

Applicant's arguments with respect to claims 18-21, 25-33 are moot with respect to the new ground(s) of rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        
/MICHAEL C HENRY/Examiner, Art Unit 1623